internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------------ ----------------------- -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-146354-09 date date legend portfolio --------------------------------------------------------------------- year a ------- year b ------- year c ------- year d ------- state x --------------------- dear -------------- this ruling responds to a letter dated date submitted on behalf of the portfolio the portfolio requests consent to revoke for tax_year a and subsequent calendar years a previous election made by the portfolio under sec_4982 of the internal_revenue_code additionally the portfolio requests that the calculation of its required distributions under sec_4982 and sec_4982 for the calendar_year ending december year a be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses if any realized and recognized during the ten-month period from january year a through october year a plr-146354-09 facts portfolio is organized as a business_trust under the laws of state x it is registered with the securities_and_exchange_commission as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq the portfolio has elected to be treated as a regulated_investment_company a ric for federal_income_tax purposes under part i of subchapter_m of the code the portfolio uses an accrual_method of accounting for tax and financial_accounting purposes and its taxable_year ends on december for calendar years through year b pursuant to sec_4982 the portfolio elected to use its tax_year ending on december in lieu of the 1-year period ending on october for purposes of calculating the required_distribution under sec_4982 sec_4982 and sec_4982 at the time the portfolio originally made its election it believed that the election under sec_4982 would relieve the administrative burdens associated with dual calculations of capital_gains_and_losses and sec_988 gains and losses under the excise_tax and subchapter_m provisions of the code however the portfolio’s experience has been that the sec_4982 election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions furthermore the promulgation of regulations coordinating the excise_tax and subchapter_m provision has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required distributions under sec_4982 accordingly the portfolio seeks consent to revoke its election to use the taxable_year for purposes of sec_4982 and sec_4982 the portfolio makes the following representations the desire to revoke its sec_4982 election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election for the purpose of preserving or securing a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election plr-146354-09 it will not make any subsequent election under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october based upon the information submitted and the representations made we conclude that the portfolio’s desire to revoke its election under sec_4982 of the code is because of administrative burdens and not because of any federal tax-related financial burden caused by the election the portfolio does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally the portfolio will neither benefit through hindsight nor prejudice the interest of the government as a result of being permitted to revoke its election conclusion plr-146354-09 accordingly based upon the representations made and pursuant to sec_4982 the secretary consents to the revocation of the election made by the portfolio under sec_4982 effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar_year a for purposes of sec_4982 and e the capital_gain_net_income and foreign_currency gains and losses of the portfolio will be determined on the basis of the capital_gains_and_losses and foreign_currency gains and losses if any recognized and realized during the 10-month period from january year a through october year a as a condition to the secretary’s consent to the revocation pursuant to sec_4982 the portfolio may not make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year c through year d except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by the portfolio for the year to which this ruling applies enclosures copy of this letter copy for ' purposes sincerely yours s __________________________ alice m bennett chief branch office of associate chief_counsel financial institutions and products
